                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                 No. S:20-CV-432-D



COLORADO BANKERS LIFE             )
INSURANCE COMPANY,                )
                                  )
                      Plaintiff,  )
                                  )
              v.                  )                            ORDER
                                  )
SUMMERVILLE ASSET MANAGEMENT, )
LLC, etal.,                       )
                                  )
                      Defendants. )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 23], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 17], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This :Z..0 day of July 2021.



                                                       ~-ljq_..J'l.;\
                                                      J     SC.DEVERID
                                                      United States District Judge




           Case 5:20-cv-00432-D Document 30 Filed 07/20/21 Page 1 of 1
